Citation Nr: 0213903	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  98-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active service from November 1978 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  In January 2000, the Board remanded the issue for 
further development, including a VA examination.  In a 
February 2001 decision, the Board denied the veteran's claim.  
She appealed this decision to the United States Court of 
Appeals for Veterans Claims (Veterans Claims Court).  In June 
2002, the Veterans Claims Court vacated the Board's February 
2001 decision and remanded the case for additional Reasons 
and Bases.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified her of the 
information and evidence necessary to substantiate her claim.

2.  The veteran has acknowledged that she was treated for 
asthma prior to military service and that she misrepresented 
her medical history upon entry onto active duty.

3.  A current medical opinion indicates that the veteran's 
asthma became worse during military service but attributed 
the increase in severity to the natural progress of the 
disease.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154, 5103(a), 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to a claim for aggravation of a pre-existing 
disorder, a veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  To 
rebut this presumption, there must be clear and unmistakable 
evidence demonstrating that the disability existed before 
service.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2002).  A 
pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in the 
disability during service, unless there is a specific finding 
that the increase is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.306 (2001) (emphasis added).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Moreover, 
"temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  However, the increase need not be so severe as 
to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 
204, 207 (1991).

In this case, it is undisputed that the veteran's November 
1978 entrance examination did not note asthma and her lungs 
and chest were normal.  For that reason, she is entitled to 
the presumption of soundness.  She subsequently admitted that 
she misrepresented her past medical history at the time of 
induction because her recruiter told her to give a "negative 
response" to a past medical history of asthma.  She later 
stated she had always had difficulty with breathing when 
running and when exposed to climatic changes, especially cold 
and dust.

Nonetheless, even finding that the presumption of soundness 
attached at the time of induction, the Board finds, by clear 
and unmistakable evidence, that the veteran suffered from 
asthma prior to her entry into military service.  First, the 
Board is persuaded that she admitted a history of pre-service 
asthma during her initial in-service treatment for asthma 
symptoms.  Specifically, in November 1979, she complained of 
difficulty breathing after physical training formation and 
informed medical authorities that she had an 18 year history 
of asthma. She denied the use of medication but noted that 
she had used Primatene in the past and that it had helped 
considerably.  She noted that running and exercise in a cold 
climate usually provoked an attack.  The clinical assessment 
was mild bronchospasm.  Such reported history was given in 
conjunction with necessary medical treatment, and is 
therefore highly probative as to the issue of her pre-service 
medical history.

The Board is also persuaded that, once the veteran admitted 
that she had misrepresented her past medical history at the 
time of induction, she has continually and consistently 
maintained that she was treated for asthma as a child.  As an 
example, additional service medical records reflect her 
acknowledgement that she had a history of asthma "since 
childhood."  In January 1980, she reported a history of 
asthma for "18 years" and requested a possible cold weather 
field profile.  Moreover, post-service medical evidence 
reflects a past medical history of asthma.  Specifically, in 
a June 1997 VA general medical examination and a June 2000 VA 
respiratory examination, she reported that she had had asthma 
"all her life."  In the June 2000 examination, she admitted 
that she did not check the asthma history when she entered 
service, having been told by her recruiter not to admit that 
history.  She recalled that she would have attacks and that 
her parents would take her to a doctor where she would 
usually be given a shot.  The Board finds the veteran's own 
testimony persuasive evidence of a pre-service medical 
history of asthma.

The Board has also considered the case law cited in the Joint 
Motion for Remand.  The Joint Motion cites to Miller v. West, 
11 Vet. App. 345 (1998), apparently for the proposition that 
only contemporaneous medical evidence of pre-service 
treatment for asthma could provide clear and unmistakable 
evidence to overcome the veteran's presumption of soundness.  
However, after a more careful review of Miller, the Board 
finds that not only is Miller not applicable in this case, 
the Miller proposition was specifically rejected in Harris v. 
West, 203 F.3d 1347 (Fed. Cir. 2000).

First, unlike Miller, the Board here relies on the veteran's 
own statements as to her pre-service medical history, not on 
the suppositions of medical examiners.  See also Doran v. 
Brown, 6 Vet. App. 283 (1994) (concluding that the veteran's 
psychiatric condition pre-existed service based on his own 
statements).  Therefore, although there are no pre-service 
medical records apparently available (as recently 
acknowledged by the veteran), the Board is satisfied by the 
veteran's own statements that she was treated for asthma 
prior to entrance onto active duty.  The Board finds no 
reason to doubt her truthfulness as to her pre-service 
medical history.  Next, in specifically rejected the Miller 
proposition and finding that Miller was not binding, the 
Federal Circuit found that there was no "absolute rule" 
that the presumption of soundness could only be rebutted by 
contemporaneous pre-service medical evidence.  See Harris, 
203 F.3d at 1351; see also Jordan v. Principi, No. 00-206 
(Ct. Vet. App. Sept. 26, 2002) (post-service medical judgment 
alone may be used to rebut presumption of soundness as long 
as evidence is clear and unmistakable).  Therefore, the Board 
finds that the cases cited in the Joint Motion are not 
germane to the veteran's claim and have no bearing on her 
central contention that her pre-existing asthma was 
permanently aggravated by military service, which was the 
focus of the Board's previous decisions.

In sum, the veteran has indicated during the pendency of this 
appeal that she had a lengthy history of asthma prior to 
service and has related this to numerous physicians, both in 
and out of service.  Accordingly, a thorough analysis of all 
evidence on file in this case clearly and unmistakably 
demonstrates that the veteran had asthma prior to service; 
thus, the presumption of sound condition is rebutted.

Having found that the veteran's asthma pre-existed military 
service by clear and unmistakable evidence, the Board notes 
that a pre-existing injury or disease will be considered to 
have been aggravated by service when there is an increase in 
the disability during service, unless there is a specific 
finding that the increase is due to the natural progression 
of the disease.  Therefore, the threshold questions are:  
1) was there an increase in the veteran's pre-existing asthma 
when she served on military duty, and 2) if an increase is 
shown, was it due to the natural progression of the disease.  
Based on the evidence below, the Board finds that the 
veteran's disorder underwent an increase during military 
service but the medical evidence reflects that the increase 
in severity of the asthma during service was due to the 
natural progression of the disease.

First, the Board notes that the veteran was treated for 
asthma on multiple occasions during military service.  
Specifically, she was diagnosed with asthma in December 1979 
and medication was prescribed.  In January 1980, she sought 
treatment for asthma symptoms and requested a possible cold 
weather field profile.  Subsequent service medical records 
document occasional treatment for asthma symptoms throughout 
the remainder of her active military service, often occurring 
in conjunction with upper respiratory infections or viral 
syndromes.  However, there is very little evidence of 
treatment of asthma symptoms during the last several years of 
her active duty.  The August 1993 separation examination 
noted that the lungs and chest were normal; however, she 
noted asthma and shortness of breath in the accompanying 
report of medical history.  Therefore, the Board notes that 
the veteran received on-going treatment for asthma during 
military service.

Based, in part, on the VA examination discussed in more 
detail below, the Board finds that the veteran's asthma 
disorder underwent a permanent increase in disability during 
military service.  As noted above, she required periodic 
treatment for asthma symptoms during her military service.  
As she has alleged, which is supported by the medical opinion 
in the June 2000 VA examination, these symptoms are shown to 
have increased in severity in conjunction with exposure to a 
cold environment and in conjunction with physical training 
associated with active military service.  While there is no 
objective evidence of the relative degree of asthma 
disability prior to service, it is clear that the veteran had 
sufficient symptoms during service to require medical 
treatment.  Therefore, the Board finds that her condition was 
permanently aggravated during military service.

However, that the veteran's asthma disorder underwent a 
permanent increase in severity during military service is not 
the end of the inquiry.  In addressing whether that increase 
was due to the natural progression of the disease, the Board 
places significant probative value on the VA examination 
undertaken for the expressed purpose of addressing the issue 
on appeal.  Specifically, in a June 2000 VA respiratory 
examination, the examiner diagnosed "asthma (reactive airway 
disease)."  After an examination and review of the claims 
file, the examiner opined that the veteran underwent a 
permanent increase in severity of her asthma during service.  
However, the examiner also noted that the veteran's asthma 
continued to progress after she left military service and 
concluded that that the increase in severity "was and is due 
to the natural progression of the condition."

In a thorough examination report, the examiner noted the 
veteran's reported history of asthma "all her life," recalled 
being treated by a doctor as a child, not involved in sports 
during high school, an ability to do physical training during 
military service but having difficulty keeping up, and pre-
service use of Primatene Mist after a run.  The examiner 
remarked on the veteran's in-service treatment for asthma, 
and post-service treatment of asthma symptoms, including 
complaints of fatigue not always clearly associated with just 
shortness of breath, improvement with Albuterol inhalers and 
Vanceril steroid inhaler, pulmonary function studies in 1997 
showing fairly severe abnormalities but improvement in 
December 1999 studies, use of oral Prednisone in January 
2000, and current complaints that if she did not take her 
medicines regularly she would be short of breath on any 
strenuous activity but on the medications, unless she was 
having an exacerbation for some reason, she had no 
limitations in her physical activities.  

Physical examination also showed that the chest was normal to 
percussion and the diaphragms moved well.  There was 
questionable minimal reduction in breath sounds throughout 
the chest, no rales or wheezes, but some expiratory rhonchi 
over the anterior chest.  It was the examiner's opinion that, 
based upon the veteran's entire history, including her long 
history of childhood asthma, that the increase in severity 
"was and is due to the natural progression of the condition."  
A careful review of all reports of examination and other 
clinical evidence on file fails to reveal any contrary 
opinion.  

Accordingly, the Board finds that while there may have been 
an increase in overall asthma symptoms during service, there 
is a specific finding on file that this increase was in fact 
due to the natural progress of the asthma itself.  The 
veteran is shown to have had a long history of asthma both 
before, during and after service.  While symptoms related to 
asthma may have increased in severity during service, this 
increase in severity of symptoms continued after the 
veteran's service separation up until the time she was 
provided more effective medical treatment.  With a specific 
finding that any increase in severity of symptoms during 
service was attributable to the natural progress of the 
disease, an award of service connection for asthma on an 
aggravation theory is not warranted.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible with regard to the issue decided in this decision.  
VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified that she was required to report for examination, 
which she did.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and her 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, it appears that all available medical 
records identified by the veteran have been associated with 
the claims file.  In addition, she recently reported that 
there was no further medical evidence to obtain.  Moreover, 
the claim was the subject of a Board remand and she underwent 
a VA examination expressly for the purpose of addressing the 
claim on appeal.  As such, the Board finds that the record as 
it stands is sufficient to decide the claim and no additional 
development is needed.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for asthma.  Therefore, the claim must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for asthma is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

